This is an action to restrain the defendant, the town of Mount Olive, from issuing $6,000 in bonds "to build and own a town hall and market house," without a vote of the people. The (612) General Assembly, by section 49, chapter 201, Private Laws 1905, specially empowers the defendant to issue bonds for that purpose.
The General Assembly can authorize a municipal corporation to create a debt, without a vote of the people, for necessary purposes Const., Art. VII, sec. 7; Fawcett v. Mount Airy, 134 N.C. 125; Wilson v. Charlotte,74 N.C. 748. A market house was held to be a necessary expense for a town.Smith v. New Bern, 70 N.C. 14; Wade v. New Bern, 77 N.C. 460.
It is true that section 28, chapter 201, Private Laws 1905, restricts the tax levy by Mount Olive for town purposes to 50 cents on the $100, but that is for ordinary purposes and does not apply to the interest or principal of indebtedness for the special purposes enumerated in section 49 of same act. See, also, section 52, which recognizes this distinction The three sections must be read together. There is no limitation upon town taxation for necessary purposes save that imposed by statute, general and special. French v. Wilmington, 75 N.C. 477; Young v. Henderson,76 N.C. 420.
Judgment refusing the restraining order is
Affirmed.
Cited: Hightower v. Raleigh, 150 N.C. 571; LeRoy v. Elizabeth City,166 N.C. 96.
(613)